OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 April 2021 has been entered.

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 18 December 2020 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 19 April 2021 has been entered. Claims 1, 7-17, and 24 remain pending and have been examined on the merits. Applicant’s amendments to the 
Applicant’s Remarks, in conjunction with evidence provided, have overcome the rejection of claims 1, 7-17, and 24 under 35 U.S.C. 112(a) for failing to comply with the written description requirement, previously set forth. After consideration of the Remarks and evidence, it has been determined that claims 1 and 24 have adequate written description support for the claimed hydroxyl functional polybutadiene being an unsaturated hydroxyl functional polybutadiene, of which encompasses any degree of unsaturation. As such, the aforesaid 112(a) rejection has been withdrawn.
The Amendments to the claims have overcome the rejection of claim 8 under 35 U.S.C. 112(b) previously set forth. As such, the aforesaid 112(b) rejection has been withdrawn.
It is noted that new objections and rejections are set forth herein, necessitated by the amendments to the claims. 

Specification
The disclosure is objected to because of the following informalities:
On page 22, lines 10-13 (reference to the specification as filed 25 April 2016; hereinafter “Applicant’s specification”), amend as follows: “Hydroxyl terminated polybutadiene was the additive used in coating compositions 1 and 3[[,]]; this additive is more efficient for reducing staining than the epoxidized polybutadiene used as an additive in coating composition [[4]]2 and the Octa-[[s]]Soligen Calcium used as an additive in coating composition [[2]]4
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, amend as follows “and wherein the unsaturated hydroxyl functional polybutadiene has a number average molecular weight of less than 2,800 g/mol.” in order to keep claim language/style consistent throughout the claims
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kondos et al. (US 6,203,913; “Kondos”) (previously cited).
Regarding claims 1, 7, 9, 10, 13, and 14, Kondos discloses a coating composition comprising (A) a crosslinkable resin and a crosslinking agent capable of crosslinking the resin, and (B) an adhesion promoting agent [Abstract; col 1, 64-67; col 2, 1-16]. The coating composition is in the form of either a powder coating composition or a liquid dispersion [col 3, 37-40]. The adhesion promoting agent is present in the composition in an amount of about 0.1 to 25 weight percent on a basis of total solids [col 2, 14-16] and has a number average molecular weight of 1,000 to 20,000 [col 3, 59-61]. Kondos discloses that preferably, the adhesion promoter is dihydroxy polybutadiene which contains terminal hydroxyl groups, one at each end of the polymer (i.e., hydroxyl terminated polybutadiene) [col 4, 23-42]. Furthermore, Kondos discloses that the hydroxyl terminated polybutadiene is hydrogenated to about 90 percent saturation [col 4, 10-15], where it logically follows that about 10 percent of the hydroxyl terminated polybutadiene remains unsaturated, and thus, the hydroxyl terminated polybutadiene can logically be described as partially-unsaturated. The partially-unsaturated, hydroxyl functional polybutadiene (adhesion promoting agent) reads on the claimed additive comprising an unsaturated hydroxyl functional polybutadiene, where prima facie obvious the claimed range of 0.5-3 wt.%, and where the number average molecular weight range of 1,000 to 20,000 overlaps and therefore renders prima facie obvious the claimed range of less than 2,800 g/mol (see MPEP 2144.05(I)).
The coating composition forms a film on a surface of a substrate upon curing at ambient or elevated temperature [col 7, 5-6]. Kondos discloses that the crosslinkable resin is, inter alia, a polyester polymer or copolymer. Kondos also discloses that the crosslinkable resin may be an acrylic polymer/copolymer or a polyurethane polymer/copolymer, or a combination of any of the aforesaid three polymer/copolymers [col 7; 12-27]. The polyester polymer may be prepared by condensation of polyhydric alcohols and polycarboxylic acids, and generally contain a portion of free hydroxyl and/or carboxyl groups for crosslinking reaction with the crosslinking agent [col 7, 63-67; col8, 9-18]. The polyester is present in the coating composition in an amount of 10 to 85 weight percent based on total solids [col 8, 40-43]. The crosslinking agent is an aminoplast, polyacid, anhydride, isocyanate, or mixture thereof [col 8, 44-65], where suitable aminoplasts crosslinking agents include isobutylated melamine formaldehyde resins [col 9, 27-30] as well as the reaction of alcohols and formaldehyde with melamine or urea [col 9, 15-20]. The coating may be solvent or water based [col 13, 41-43], with solvents including both Solvesso® and xylene, among others [col 13, 6-23]. Kondos is silent regarding the (B) adhesion promoting agent reacting with the crosslinkable resin within the coating composition [col 8, 40-67; col 9; col 10], and further, teaches that a compatibilizer (C) may be included in the coating composition to assist in overcoming incompatibility between the adhesion promoting agent and the other components of the 
As detailed above, because the hydroxyl functional polybutadiene is not completely saturated, and thus can be considered partially unsaturated, it reads on the claimed hydroxyl functional polybutadiene being unsaturated, as neither of the claims nor specification set forth a degree of unsaturation (i.e., permissible or desirable degree) for the additive. The hydroxyl terminated polybutadiene being present in an amount of 0.1 to 25 weight percent based on total solids overlaps and therefore renders obvious the claimed range of 0.5 to 2 weight percent (claim 7) (see MPEP 2144.05(I)). The crosslinkable resin present in the coating composition reads on the coating composition further comprising a resin (claim 9). The resin being present in an amount of 10 to 85 weight percent based on total solids overlaps and therefore renders prima facie obvious the claimed range of 30 to 90 weight percent based on total solids (claim 10) (see MPEP 2144.05(I)). The crosslinking agent of the coating composition reads on claim 13, where said crosslinking agent being an isocyanate, an aminoplast, or a urea-formaldehyde reads on claim 14.
Kondos teaches that the coating compositions are useful as coatings for various thermoplastic and thermosetting polymeric substrates, including thermoplastic (poly)olefins such as polyethylene and polypropylene, and rubber substrates and blends 
Regarding the recitation in the preamble of claim 1 of the coating composition “for a food or beverage container”, it is noted that said recitation constitutes an intended use in accordance with MPEP 2111.02, which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such a structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
The intended use recited in claim 1 does not result in a structural difference between the presently claimed invention and the prior art. Further, the prior art structure is capable of performing the intended use. Given that Kondos discloses the coating composition suitable for coating containers, set forth above, which reads on the limitations of independent claim 1, among other dependent claims, and is substantially similar to Applicant’s disclosed compositions, it is clear that the coating composition of Kondos would be capable of performing the intended use, i.e., capable of being coated onto a food or beverage container, as presently claimed in accordance with the cited .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kondos as applied to claims 1 and 9 above, and further in view of Piccirilli (US 4,205,115; “Piccirilli”) (previously cited).
Regarding claim 11, Kondos discloses the coating composition as set forth above in the rejection of claims 1 and 9 under 35 U.S.C. 103. 
Kondos is silent regarding a suitable weight average molecular weight range for the crosslinkable resin of the coating composition, specifically silent regarding said range for the polyester crosslinkable resin.
Piccirilli discloses a coating composition having a high degree of elasticity, toughness, durability, and pigment pattern control, suitable for use in coating elastomeric (i.e., rubber) substrates associated with automobiles [Abstract; col 1, 5-15; col 18, 59-65]. The coating composition comprises a polyester component that can be cured with an aminoplast, isocyanate, or amine-aldehyde, among others (i.e., a crosslinker) [Abstract; col 14, 8-20]. The crosslinking contributes to the tensile strength, durability, and hardness of the cured films [col 7, 47-55]. Piccirilli teaches that the polyester has a hydroxyl value of about 10-160 [col 1, 45-48], of which indicates free hydroxyl groups (i.e., for crosslinking). The coating composition may be solvent or water based or a combination thereof [col 16, 1-30]. The coating composition is cured after application to a substrate, at or above room temperature [col 17, 9-15]. The coating composition also comprises a pigment [col 15, 56-63]. Piccirilli teaches that the coating 
Kondos and Piccirilli are both directed toward curable (i.e., crosslinking), spray-coated, water-based polyester coating compositions suitable for coating polymeric materials utilized in the automobile industry, of which cure at or above room temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the polyester of the coating composition of Kondos within the weight average molecular weight range of 20,000 to 300,000, as taught by Piccirilli, in order to have balanced both spray-ability and sufficient elongation properties, or to have increased or decreased either of the aforesaid properties relative to the other.
Additionally or alternatively
The coating composition of modified Kondos would have comprised all of the features set forth above where the polyester would have had a weight average molecular weight of from 20,000 to 300,000, of which overlaps and therefore renders prima facie obvious the claimed range of 3,000 to 100,000 (claim 11) (see MPEP 2144.05(I)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kondos as applied to claims 1 and 9 above, and further in view of Moens (US 2011/0166286; “Moens”) (previously cited).
Regarding claim 12, Kondos discloses the coating composition set forth above in the rejection of claims 1 and 9 under 35 U.S.C. 103. As set forth above, Kondos discloses that the coating composition may be in the form of a powder coating, and that the crosslinkable resin may be formed from mixtures of curable polyester polymers and acrylic-based polymers. In addition, throughout the examples prepared in Kondos, multiple utilized mixtures of both polyesters and acrylic based polymers [Example 1; Table 1, coatings 1-4] (coatings 1-4 utilize a mixture of polyester resin and acrylic resin).
Kondos is silent regarding the glass transition temperature of the polyester resin of the coating composition. 
Moens discloses a powder coating composition curable both thermally and by radiation comprising a mixture of a polyester polymer/copolymer and an acrylic copolymer, and a hardener capable of reacting with the acrylic copolymer and/or polyester when heated [Abstract; 0001]. More specifically, Moens teaches that the coating composition comprises a polyester having a glass transition temperature of less 
Kondos and Moens are both directed toward heat curable coating compositions in powder form comprising mixtures of hydroxyl-functional polyester and acrylic polymers/copolymers along with a hardener (i.e., crosslinker), suitable for coating plastics in the automotive industry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a glass transition temperature range of less than or equal to 40°C for the hydroxyl functional polyester of Kondos, as taught by Moens, as said glass transition temperature range would have been recognized within the art as a suitable temperature range for hydroxyl functional polyesters included alongside acrylic polymers/copolymers in curable powder coating compositions for plastic substrates in the automotive industry (see MPEP 2144.07). 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a glass transition temperature range of from 45 to 100°C for the acrylic resin of Kondos, as taught by Moens, as said glass transition temperature range would have been recognized within the art as a suitable temperature range for functional acrylic polymers/copolymers included in curable powder coating compositions alongside hydroxyl functional polyesters for plastic substrates in the automotive industry (see MPEP 2144.07).
The coating composition of modified Kondos would have comprised all of the features set forth above where the polyester resin would have exhibited a glass transition temperature of less than or equal to 40°C and/or the acrylic resin would have exhibited a glass transition temperature of from 45 to 100°C. In any instance, the glass transition temperature range for the polyester overlaps and therefore renders prima facie obvious the claimed range of greater than -10°C, and the glass transition temperature range for the acrylic polymer also overlaps and renders prima facie obvious the claimed range (see MPEP 2144.05(I)). In other words, when either resin is interpreted as reading on the claimed resin, both glass transition temperature ranges, respectively, read on the claimed range.

Claims 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondos as applied to claim 1 above, further in view of Piccirilli and Baker et al. (US 2010/0025279; “Baker”) (previously cited).
Regarding claims 8 and 15-17, Kondos discloses the coating composition set forth above in the rejection of claim 1 under 35 U.S.C. 103. As set forth above, Kondos 
Kondos is silent regarding the coating composition being coated onto a metal container/can for food or beverage (claims 15, 16), specifically the internal portion thereof (claim 17); and is also silent regarding a specific material disposed in the aforesaid container/can (claim 8).
As set forth above (see paragraph 0025), Piccirilli teaches that water-based, crosslinkable polyester resin coating compositions having free hydroxyl groups, cured at or above room temperature, can be suitably coated on virtually any substrate, including both metal and polymeric (i.e., thermoplastic, thermoset, elastomeric) substrates.
Baker discloses a metal container including a sidewall, two end walls, one of which includes an opening mechanism (e.g., pull-tab), and features that allow the containers, denoted throughout also as “cans”, to be stacked [Abstract; Figures 1-3; 0003, 0004, 0008, 0027, 0032, 0035, 0036]. The container is a metal food can, used to hold perishable materials including food and drink [0027, 0033]. Baker discloses that the container is formed from metal, including aluminum, but may also be formed from various other materials, including plastics, glass, ceramics, or any other suitable material [0034]. Baker teaches that the metal food container may include a liner as a protective coating on the inner surface of the container, which acts to protect the container from degradation that may be caused by the contents of the container. Further, Baker teaches that different coatings may be provided for different food applications, such as for protection against acidic contents such as carbonated inter alia, polyesters [0055, 0056]. 
Kondos and Piccirilli are both directed toward curable (i.e., crosslinking), spray-coated, water-based polyester coating compositions suitable for providing protection to underlying substrates from weathering conditions.
Kondos and Baker are both directed toward the use of polyester coating compositions to provide protection for underlying substrates in the form of containers.
Given the analogous nature between the coating compositions of Kondos and Piccirilli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the coating composition of Kondos onto metal substrates, as Piccirilli teaches that spray-coated, water-based, curable polyester coating compositions can be coated on not only polymeric based substrates, but metal substrates as well for protection purposes (see MPEP 2144.07). In other words, one of ordinary skill in the art would have recognized, based on the teachings of Piccirilli, that the coating composition of Kondos would have been capable of being coated on metal substrates. 
In light of the aforesaid modification/recognition based on the teachings of Piccirilli, given that Kondos discloses that the coating composition is suitable for coating containers and other household items, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the polyester coating composition of Kondos as the protective coating lining at least the internal surface(s) of the metal food container/can of Baker, as Baker teaches that spray-coated polyesters are suitable as the internal lining of said metal food containers additionally or alternatively, because Kondos teaches that the polyester is both suitable for coating containers and exhibits protection against weathering conditions, i.e., degradation.
The coating composition of modified Kondos would have comprised all of the features set forth above, and further, would have been coated on at least the interior surface(s) of a metal food container/can which is suitable for tomatoes and sauces and pastes thereof, thereby forming a coated metal food container/can. Given that the coated metal food container/can would have been intended for tomatoes and sauces/pastes thereof, it logically follows, based on the disclosed intended use, that tomatoes and/or sauces/pastes thereof would be disposed in the container, where one of ordinary skill in the art recognizes that the colorant lycopene would therefore also be present (present in the food or beverage disposed in the container), of which reads on the limitations of claims 8 and 15. As such, all of the limitations of claims 8 and 15-17 have been met. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kondos in view of Piccirilli and Baker (all references previously cited).
Regarding claim 24, the metal food container/can embodiment of modified Kondos as defined by the rejections set forth above, specifically, the rejection of claims 1, 7, 9, 10, 13, and 14 under 35 U.S.C. 103 over Kondos and the rejection of claims 8 and 15-17 under 35 U.S.C. 103 over Kondos as applied to claim 1, in view of Piccirilli and Baker, read on the limitations of claim 24, where the tomatoes and/or sauce/paste thereof, and/or any of the other contents disclosed by Baker as capable of being disposed in the metal food container/can, read on the claimed food or beverage disposed therein recited in claim 24. It is noted that for the sake of the breadth of this Office Action, the Examiner has refrained from repeating the grounds of rejection corresponding to the aforesaid rejections under 35 U.S.C. 103 set forth above herein.

Claims 1, 9-11, 13-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Most et al. (US 2014/0050869; “Most”) (newly cited). The Cray Valley Product Bulletin for Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly bd® and Krasol®, pages 4 and 6, October 2016 (“Cray Valley”; newly cited, copy provided herewith) is relied upon as an evidentiary reference for the basis of the rejection. 
Regarding claim 1, Most discloses an aqueous-based coating composition which is suitable for coating the interior surface of metal containers/cans in contact with corrosive foodstuffs and beverages, including two-piece and three-piece cans [Abstract; 0002, 0003, 0006, 0044-0048]. Most discloses that the coating composition includes, as inter alia, Poly bd® R-20LM [0032], of which is unsaturated and exhibits a number average molecular weight of 1,200 (g/mol), as evidenced by Cray Valley. 
The hydroxyl-terminated polybutadiene, and specifically Poly bd® R-20LM (hereinafter “R-20LM”), included in the coating composition as an additive, reads on the claimed additive comprising an unsaturated hydroxyl functional polybutadiene having a number average molecular weight less than 2,800 g/mol. The R-20LM included in the coating composition in an amount of 2.5 to 10 percent by weight based on solids weight of the coating composition overlaps and therefore renders prima facie obvious the claimed range of 0.5 to 3 wt.% based on total solids weight of the coating (see MPEP 2144.05(I)). 
Regarding claim 9, Most discloses that the coating composition includes a polymer [0008, 0016, 0019-0026], of which reads on the coating composition further comprising a resin.
Regarding claim 10, Most discloses that the polymer is present in the coating composition in an amount of 20 to 35 percent by weight based on solids weight in the coating [0028], of which overlaps and therefore renders prima facie
Regarding claim 11, Most discloses that the polymer has a number average molecular weight of 3,000 to 20,000 (g/mol) [0027]. Given that the claimed range encompasses polymers having a weight average molecular weight up to 100,000 Da (i.e., equivalent of g/mol), in the absence of factually supported objective evidence to the contrary, it logically flows that the polymer of most having a number average molecular weight of 3,000 to 20,000 would have exhibited a weight average molecular weight that was within the claimed range or which would have overlapped with, and therefore rendered prima facie obvious, the claimed range (see MPEP 2144.05(I)). 
Regarding claims 13 and 14, Most discloses that the coating composition also includes a source of phenol and formaldehyde, or the reaction product thereof, which react(s) with reactive functional groups of the polymer when the polymer is cured [0009, 0019, 0029-0031, 0046]. Exemplary phenols include phenol and cresol, among others [0029], where one of ordinary skill in the art recognizes that both phenol and cresol are aromatic compounds which have a hydroxyl group bonded directly to the aromatic ring. As such, one of ordinary skill in the art recognizes that the phenol and formaldehyde, utilized to cure the polymer, function as crosslinking agents in the coating composition. As such, the phenol(s) disclosed by Most read on the claimed crosslinking agent (claim 13), where at least phenol and cresol disclosed by Most read on the claimed hydroxyl substituted aromatic group containing agent (claim 14). 
Regarding claim 15, as set forth above, Most discloses that the coating composition is coated on the internal surface of metal food and beverage cans/containers, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have packaged a food or beverage in 
Given that a food or beverage would have been packaged inside the coated metal can/container, where the coating composition (set forth above) including the unsaturated, hydroxyl functional polybutadiene additive having a number average molecular weight of less than 2,800 g/mol (specifically R-20LM), in an amount of 2.5 to 10 wt.%, is coated on the inside surface of the can/container and therefore in contact with the food or beverage, said coated metal can/container (of Most) is substantially identical to Applicant’s claimed and disclosed coating composition in terms of the presence and amount of the aforesaid additive in the coating composition, including the exact species thereof (Applicant’s specification discloses R-20LM as the most favorable species of hydroxyl terminated polybutadiene); and thus, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the coating composition of Most would have inherently exhibited the capability to prevent or reduce the staining of the container by a colorant which is present in the food or beverage that is disposed in the container. As such, the coated metal food and beverage can/container of Most reads on the claimed “method for preventing or reducing food or beverage staining of a metal food or beverage container by a colorant present in a food or beverage disposed in the container comprising coating at least a portion of the container with the coating composition of claim 1”. 
The Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 
Regarding claims 16 and 17, the metal food or beverage container having the interior surface thereof coated with the coating composition, set forth above, reads on the limitations of claims 16 and 17. 
Regarding claim 24, the rejection of claim 15, set forth above, reads on the limitations of claim 24. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Most as applied to claims 1 and 15 above, further in view of Baker.
Regarding claim 8, Most discloses the metal food and beverage can/container having the coating composition coated on the internal surface thereof and having a food or beverage disposed therein, set forth above in the rejection of claims 1 and 15. 
Most is silent regarding a specific species of colorant which is present in the food or beverage (claim 8), in other words, silent regarding a specific food or beverage which is disposed in the coated can/container.
Baker discloses the internally-coated, metal food and beverage container set forth above in the rejection of claims 8 and 15-17 under 35 U.S.C. 103 over Kondos in view of Piccirilli and Baker (see paragraph 42). Baker reasonably teaches that it was recognized before the effective filing date of the invention to utilize metal cans having the interior surface thereof covered with a protective coating for food and beverage 
Most and Baker are both directed toward metal food and beverage cans/containers having a protective coating applied on the internal surface thereof, where said cans/containers are suitable for containing acidic/corrosive foodstuffs and beverages.
Given that Most discloses that the coated metal can/container is suitable for containing corrosive foodstuffs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the metal can/container of Most to contain/package acidic foodstuffs including tomatoes and tomato pastes/sauces, taught by Baker, as the container of Most would have been recognized as suitable for the intended purpose/use of containing corrosive foodstuffs (see MPEP 2144.07). 
The coated metal can/container of modified Most would have comprised all of the features set forth above and would have further comprised tomatoes or tomato sauces/pastes as the foodstuff which is disposed in the can/container and in contact with the coated internal surface, where one of ordinary skill in the art recognizes that at least the colorant lycopene would have been present in the aforesaid foodstuff disposed in the can/container, thereby meeting the limitations of claim 8.

Response to Arguments
 Applicant’s arguments, see Remarks filed 19 April 2021, page 4, with respect to the objection to claim 24 previously set forth in the Final Office Action, have been fully 
Applicant’s arguments, see Remarks page 4, with respect to the rejection of claims 1, 7-17, and 24 under 35 U.S.C. 112(a) previously set forth in the Final Office Action, have been fully considered and are found persuasive. The Examiner agrees that the evidence provided in the form of product specification sheets for Poly bd® R-20LM, 605E, and R45HTLO, provides sufficient support that the aforesaid species of Poly bd® recited in the specification are, in fact, unsaturated. As such, the aforesaid 112(a) rejection has been withdrawn. However, it is noted that the claimed hydroxyl functional polybutadiene being unsaturated is still interpreted as encompassing any degree of unsaturation, thus including partially-unsaturated hydroxyl functional polybutadienes. 
Applicant’s arguments, see Remarks page 4, with respect to the rejection of claim 8 under 35 U.S.C. 112(b) previously set forth in the Final Office Action, have been fully considered and are found persuasive. The aforesaid 112(b) rejection has been withdrawn due to amendments remedying the issues.
Applicant’s arguments, see Remarks pages 4-6, with respect to the rejection of claims 1, 7, 9, 10, 13, and 14 under 35 U.S.C. 103 over Kondos previously set forth in the Final Office Action (and maintained herein), have been fully considered by the Examiner but are not found persuasive (see below).
On page 5 of the Remarks, Applicant asserts that Kondos does not teach or suggest that the hydroxyl functional polybutadiene has a number average molecular weight less than 2,800 g/mol, but rather, recites a wide range of from 1,000 to 20,000 g/mol, and thus there would have been no motivation to have selected the range of prima facie obvious (see MPEP 2144.05(I)) the claimed range of 2,800 or less, it would have been obvious to one of ordinary skill in the art to have selected any number average molecular weight (for the hydroxyl functional polybutadiene) within the disclosed range, including from 1,000 to 2,800, as Kondos explicitly teaches that the aforesaid range is suitable for use in the disclosed coating composition. A modification of the Kondos reference is not required (to meet the claim range limitation) and was not set forth in the grounds of rejection, and thus, a motivation to establish the prima facie case of obviousness is not required (see MPEP 2144.05(I)). For at least these reasons, Applicant’s argument is not found persuasive.
On page 5 of the Remarks, Applicant asserts that the use of the unsaturated hydroxyl functional polybutadiene having a number average molecular weight of 2,800 or less provides for “surprising results”, i.e., unexpected results, specifically an unexpected reduction in staining of the coating as the molecular weight of the polybutadiene decreases. 
However, regarding an assertion of an unexpected result, it is noted that MPEP 716.02(d)(I) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the evidence of unexpected results must be reviewed to determine if the results occur over the full scope of the claim(s). Additionally, 716.02(d)(II) indicates that to establish unexpected results over a claimed 
In the instant case, the scope of claim 1 (the first independent claim, utilized for the following analysis set forth by the Examiner, where said analysis is not limited to only independent claim 1, but can be applied to other independent claim(s)) is immensely broad such that the coating composition is not defined in terms of the presence or amounts of any other components which define the composition other than the single recited additive. In other words, the polymer/resin which presumably defines the majority (based on weight) of the coating composition (and thus forms the coating film disposed on the container) is not recited in claim 1 and therefore can be virtually any polymer/resin species, included in virtually any amount relative to the additive. The same can be said for any minor components which may be included in the coating composition and/or any additional auxiliaries/additives/components. Simply put, the scope of claim 1 is broad such that it may include any other component(s) which may have a positive or adverse effect on the asserted unexpected result of reduction in staining. Additionally, claim 1 does not set forth the material which causes the staining of the coating and thus which the additive is necessarily reactive towards.
In contrast to the broad scope of claim 1 detailed above, the data relied upon in support of the asserted unexpected result (see specification Table 1; pages 17-19) were generated where the coating composition includes a specific polyester (Polyester A), formed from specific amounts of different species of diols and dicarboxylic acids, included in a specific amount; as well as includes a variety of additives/premixes (including different accompanying solvents) in specific amounts, none of which are 
Additionally, with respect to the assertion of the unexpected reduction of staining of the coating, the data relied upon in support of said unexpected result were generated where said staining was due to absorption of the colorant lycopene into the coatings, said colorant present in tomato solutions disposed in the coated cans. However, it is clear that this method of staining and asserted unexpected reduction thereof is associated with one type of colorant/molecule, specifically lycopene, of which is a long-chain unsaturated hydrocarbon. Encompassed within the genus of the term “colorant” are the species of dyes and pigments (not limited thereto), of which include inorganic particles (e.g., titanium dioxide, carbon black). However, the data relied upon in support of said unexpected result did not test other types of colorants/molecules, and as such, there is no data which would necessarily indicate that the coating composition and/or presence of the unsaturated hydroxyl functional polybutadiene would result in reduction of staining caused by other colorants/molecules than lycopene. Therefore, the data relied upon in support of the asserted unexpected result is not so probative as to any coating composition would necessarily result in the reduction of staining of the coating caused by any colorant, of which may or may not be associated with the food or beverage contained in the can. This further highlights the breadth of the asserted unexpected result, as well as the immensely broad scope of claim 1.
Lastly, upon further analysis of the data relied upon in support of the asserted unexpected result, it is noted that Applicant attributes lower molecular weight of the hydroxyl functional polybutadiene additive with increased stain reduction/prevention (see page 22, lines 10-23), i.e., the asserted unexpected result. In other words, the lower the molecular weight, the less staining observed. However, this is in direct contrast to the data relied upon in support of said asserted unexpected result. Specifically, Test Coating Composition 1, which included Poly bd® R-20LM, of which exhibits the lowest molecular weight of the three Poly bd® species tested, exhibited the least amount of staining according to the Da value assessment (see pages 20 and 21, Table 3). However, Test Coating Composition 3, of which utilized Poly bd® R45 (MW 2,800 g/mol) exhibited less staining than Test Coating Composition 2, of which utilized Poly bd® 605E (MW 1,450 g/mol). In other words, Test Coating Composition 3 utilized a higher molecular weight additive, but exhibited less staining, relative to Test Coating Composition 2. As such, it is clear that Applicant has not compared a sufficient amount 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782